Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2022

                                   No. 04-22-00066-CV

                         IN THE INTEREST OF J.A.J., a Child

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-PA-00153
                    Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in
relation to this appeal because she is presumed indigent under Texas Family Code section
107.013(e).

      It is so ORDERED on March 23, 2022.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court